Citation Nr: 1027342	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to service connection for a pelvic disability.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to an initial evaluation in excess of 30 percent 
and an evaluation in excess of 30 percent since April 1, 2006 for 
degenerative joint disease of the right knee.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for asthma. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active military service from September 21, 2004 
to February 15, 2005.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In March 2010, the Appellant  testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The issues of entitlement to service connection for bilateral hip 
and bilateral ankle disabilities and the issues of entitlement to 
an initial evaluation in excess of 30 percent for right knee 
degenerative joint disease and an initial evaluation in excess of 
10 percent for asthma are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT
1.  The Appellant  does not have a diagnosis of a chronic pelvic 
disorder related to her military service.
2.  The Appellant  does not have a diagnosis of chronic 
bronchitis related to her military service.


CONCLUSIONS OF LAW

1.  The appellant does not have a diagnosis of a chronic pelvic 
disorder that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).
  
2.  The appellant does not have a diagnosis of chronic bronchitis 
that was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in April 2005 and March 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the 
claims for service connection and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of her 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The appellant's service treatment records and VA medical 
treatment records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has 
identified no private medical records that she wished for VA to 
obtain on her behalf.  There is no indication in the record that 
any additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  

The appellant has not been afforded a VA examination with an 
opinion as to the etiology of her claimed bronchitis and pelvic 
disabilities.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the Veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The appellant was accorded VA examinations in May 2005 and June 
2009. 38 C.F.R. § 3.159(c)(4).  In May 2005 the appellant was 
examined by Nurse Practitioner Clark and underwent pulmonary 
function tests.  In June 2005 after review of the claims file  In 
July 2005, after a review of the pulmonary function tests, Dr. 
DePinto diagnosed the appellant's respiratory problem as asthma.  
Neither Nurse Practitioner Clark nor Dr. DePinto diagnosed the 
appellant with bronchitis.  In May 2009, the appellant underwent 
VA respiratory examination.  In May 2005, the appellant underwent 
physical examination and x-rays of her pelvis.  In June 2009, the 
appellant underwent physical examination, including the 
appellant's pelvis.  None of the VA examiners diagnosed a pelvic 
disorder or chronic bronchitis.  

In this case, as no medical evidence has been presented showing 
treatment of a chronic pelvic disorder or chronic bronchitis or 
the possibility that either condition is related to service, the 
Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of a 
chronic pelvic disorder or chronic bronchitis is factually shown 
during service.  The Board concludes it was not.  

With respect to the appellant's claim of service connection for a 
chronic pelvic disorder, the service treatment records are absent 
complaints, findings or diagnoses of any pelvic problems during 
service.  Bone scans done in October 2004 and November 2004 were 
normal.  Thus, there is no medical evidence that shows that the 
appellant suffered from any pelvic disorder during service. 

With respect to the appellant's claim for service connection for 
bronchitis, the service medical records indicate that on October 
20, 2004, the appellant presented with complaints of neck pain 
for four days with nasal congestion, burning pain across face, 
non-productive cough, and sore throat.  Assessment was upper 
respiratory infection.  On October 21, 2004, the appellant 
presented with complaints of nausea, vomiting, and diarrhea for 
24 hours.  On October 23, 2004, the appellant presented with 
complaints of cough and vomiting for three days.  Assessment was 
bronchitis.  On October 24, 2004, the assessment was bronchitis 
resolving.  On October 25, 2004, the appellant noted that she did 
not think that she could function at the unit and requested to go 
back to medical quarters.  Assessment was acute bronchitis.  On 
October 26, 2004, the appellant presented with cough.  On October 
27, 2004, the appellant stated that she was doing much better.  
Assessment was bronchitis resolving and congestion.  On October 
30, 2004, the appellant returned with bronchitis resolving.  
Assessment was acute bronchitis resolving.  The appellant was 
instructed to return to clinic if worse or new symptoms.   

On November 11, 2004, the appellant returned for follow up.  
Impression was upper respiratory infection.  On November 26, 
2004, the appellant reported that she woke up with pain across 
chest and around back.  The appellant reported that it was 
painful to move but denied trauma, cough, and shortness of 
breath.  Assessment was costochondritis.  The appellant returned 
on November 28, 2004, with complaints of nausea and vomiting 
after taking numerous medications, including medication for knee 
pain.  The appellant also stated that she had been itching all 
over since taking knee pain medication.

On December 1, 2004, the appellant presented with complaints of 
coughing with congestion and sore throat since the night before.  
A diagnosis of bronchitis was rendered.  On December 10, 2004, 
the appellant presented with complaints of coughing, vomiting, 
fever, sore throat, hoarseness, and fatigue.  Assessment was 
viral upper respiratory infection.  On December 13, 2004, the 
appellant returned with complaints of persistent dry cough, mild 
sore throat and hoarseness for several weeks.  Physical 
examination demonstrated that vocal cords were erythematous 
consistent with acute laryngitis or secondary to cough.  Cervical 
lymph nodes were mildly enlarged and tender.  Diagnosis was acute 
bronchitis.  A nondiagnostic ENT examination was noted.  A second 
course of Zithromax was suggested.  On December 30, 2004, the 
appellant presented to private physical with complaint of chronic 
cough/bronchitis for five weeks.  The appellant reported that he 
had been treated in Army with Z-pack twice with no relief.  Lab 
work showed white blood count 15, otherwise unremarkable.  The 
appellant reported that she was told "lung infection" and 
started on Levaquin.  The appellant reported no relief after one 
week treatment.  Main symptoms is dyspnea on exertion, pressure 
in chest, cough during day but much worse at night, productive of 
yellow phlegm, slight subjective chills, no fever, nausea, and no 
vomiting.  Assessment was cough with leukocytosis - likely 
pneumonia ?atypical.  Not better with Z-pack times two and 
Levaquin times one week.  Should have chest x-ray.  The provider 
noted that given past prescription failures and allergy, the 
appellant should be switched to Ketek and monitor for response.  
	

On January 5, 2005, the appellant presented with complaints of 
chest pain for less than three weeks.  The provider noted that 
the appellant had  been seen by civilian doctor and was 
prescribed Ketek, albuterol inhaler, and power inhaler.  

An undated record of acute medical care notes an assessment of 
questionable bronchial asthma.

The Board cannot conclude a "chronic" bronchitis condition was 
incurred during service.  Treatment for a disorder in service 
cannot be considered treatment for a chronic disorder unless 
there is some indication that a chronic disorder exists.   That 
an injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.   

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Board acknowledges the appellant's assertions that she has 
pelvic pain.  However, the alleged disorder, pelvic pain, is 
actually just reported symptomatology.  Without a recognized 
injury or disease entity, VA is not authorized to award 
compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a) (Service connection is awarded for "a 
particular injury or disease resulting in disability..."); see 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.)  

In the absence of competent evidence which suggests that the 
appellant's pelvic pain constitutes a chronic disability, the 
Board has no basis on which to consider the appellant's pelvic 
pain as more than a medical finding or symptom.  The appellant's 
own assertions to the contrary do not constitute competent 
medical evidence in support of her claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent a showing of 
a current chronic disability which could be related to service, 
entitlement to service connection for pelvic pain must be denied.

The post-service medical records are absent any diagnosis of or 
treatment for chronic bronchitis.  The appellant's respiratory 
symptoms have been diagnosed as asthma, and the appellant  has 
been service connected for asthma.  Thus, the medical evidence 
fails to show that the appellant  currently suffers from chronic 
bronchitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a chronic bronchitis 
disability exists and that it was caused by or aggravated by the 
appellant's military service, the criteria for establishing 
service connection for chronic bronchitis have not been 
established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a pelvic disability is 
denied.

Entitlement to service connection for bronchitis is denied.




REMAND

The Board must address the VCAA, which imposes obligations on VA 
in terms of its duties to notify and assist claimants.  A review 
of the claims file reveals that the appellant  has not been 
properly notified of the provisions of the VCAA.  The record 
lacks a notice letter which advises the appellant  of the 
evidence needed to substantiate a claim on a secondary service 
connection basis.  The Board notes that the appellant  testified 
in March 2010 that her hip and ankle disabilities are secondary 
to her service-connected right knee disability.  Therefore, it is 
apparent that the Board must remand the issues of entitlement to 
service connection for bilateral hip and bilateral ankle 
disabilities to ensure that the appellant  is properly notified 
of the VCAA and to determine whether all evidence needed to 
consider the claim has been obtained.  

With respect to the issue of entitlement to increased evaluation 
for right knee degenerative joint disease, the appellant  
underwent VA examination in June 2009.  However, the examiner did 
not address additional limitation of motion following repetitive 
use.  In addition, the examiner noted a right knee incision but 
did not note its size.  Thus, the appellant  should be scheduled 
to undergo VA to determine the current severity of her service-
connected right knee disability.

With respect to the issue of entitlement to increased evaluation 
for asthma, the appellant  underwent VA examination in May 2009.  
However, because the appellant  was pregnant, no pulmonary 
functions tests were conducted.  The last pulmonary function 
tests were conducted in May 2005.  Thus, the appellant  should be 
scheduled to undergo VA examination to determine the current 
severity of her service-connected asthma.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be 
undertaken, including, but not limited to, informing 
the appellant  of the information and evidence not of 
record that is necessary to substantiate the claims 
for service connection on both a direct basis and on a 
secondary basis.  The appellant  should also be 
requested to indicate if she has received any VA or 
non-VA medical treatment for her disabilities on 
appeal that is not evidenced by the current record.  
If so, the appellant  should be provided with the 
necessary authorizations for the release of any 
treatment records not currently on file.  These 
records should then be obtained and associated with 
the claims folder.  The appellant  should be advised 
that she may also submit any evidence or further 
argument relative to the claim at issue.

 2.  The appellant  should be afforded a VA 
examination to ascertain the severity of her right 
knee degenerative joint disease.  The claims file must 
be made available to and reviewed by the examiner in 
conjunction with the examination, and the examination 
report should reflect that such a review was made. All 
pertinent symptomatology and findings should be 
reported in detail. Any indicated diagnostic tests and 
studies should be accomplished.  Application of 38 
C.F.R. § 4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint should 
be considered. See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The examiner should be asked to determine 
whether the appellant 's right knee exhibits weakened 
movement, excess fatigability, or incoordination, and 
if feasible, these determinations should be expressed 
in terms of the degree of additional range of motion 
loss or ankylosis due to any weakened movement, excess 
fatigability, or incoordination.  The examiner should 
also provide an opinion as to whether pain could 
significantly limit functional ability during flare-
ups or when the knee is used repeatedly over a period 
of time.  This determination should also, if feasible, 
be portrayed in terms of the degree of additional 
range of motion loss or ankylosis due to pain on use 
or during flare-ups.  

The examiner should also specifically indicate whether 
the appellant's current symptoms and/or residuals of 
operations are secondary to service-connected right 
knee degenerative joint disease.  Specifically, the 
examiner is to opine whether any subluxation or 
lateral instability are the result of the appellant 's 
right knee degenerative joint disease and whether any 
surgical scars are the result of operations performed 
as a result of the appellant 's right knee 
degenerative joint disease.

If the examiner finds that the appellant  exhibits 
subluxation or instability related to the appellant 's 
right knee degenerative joint disease, the examiner is 
asked to determine whether such subluxation or 
instability is slight, moderate or severe.  If the 
examiner finds that the appellant 's surgical scars 
are the result of operation performed as a result of 
the appellant 's right knee degenerative joint 
disease, the examiner should describe the scars in 
accordance with the pertinent rating criteria for 
evaluation of scars (38 C.F.R. § 4.118) including but 
not limited to the size of the scar, whether the scar 
is superficial or deep (i.e., associated with soft 
tissue damage), and whether the scar is unstable, 
painful on examination, or limits knee function.

3.  The appellant  should be afforded a VA examination 
to ascertain the severity of her asthma.  The claims 
file must be made available to and reviewed by the 
examiner in conjunction with the examination, and the 
examination report should reflect that such a review 
was made. All pertinent symptomatology and findings 
should be reported in detail. Any indicated diagnostic 
tests and studies should be accomplished including 
pulmonary function tests.  The examination report 
should include post-bronchodilator pulmonary function 
tests results showing:  (i) Forced Expiratory Volume 
in one second (FEV-1); (ii) Forced Vital Capacity 
(FVC); (iii) the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC).  In 
addition, the VA examiner should specifically address 
the frequency of any asthma attacks, the frequency of 
any episodes or respiratory failure, the frequency of 
any inhalational or oral bronchodilator therapy, and 
the frequency of any systemic (oral or parenteral) 
high doses of corticosteroids or immuno-suppressive 
medications.

4.  The case should be reviewed on the basis of the 
additional evidence.  If the benefit sought is not 
granted in full, the appellant  should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


